[Cite as Hill v. Chillicothe Corr. Inst., 2010-Ohio-5216.]

                                        Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




CHRISTOPHER W. HILL

        Plaintiff

        v.

CHILLICOTHE CORR. INST.

        Defendant

        Case No. 2009-07211-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                            FINDINGS OF FACT
        {¶ 1} 1)        On or about August 26, 2008, plaintiff, Christopher Hill, an inmate at
defendant,       Chillicothe       Correctional        Institution,   was   placed      in    segregation.
Consequently, his property was inventoried and taken to the vault.                        Upon plaintiff’s
release from segregation on September 2, 2008, he noticed several property items were
missing.
        {¶ 2} 2)        Plaintiff asserts the following property items were missing when his
property was returned to him after his release from segregation: seven compact discs,
two pairs of sweat pants, nine packs of batteries, one creamer, one bowl with lid, one
Chapstick, two dental floss, six bags of chips, seven prayer oil, one lotion, one mirror,
one nail clipper, ten packs of razors, twenty-four pouches of Bulgar Tobacco, five packs
of Black & Mild, three tins of snuff, four toothbrushes, two tubes of Crest toothpaste,
four Kool-Aids, twenty-four pastry cakes, one cookie and one coffee.                         Plaintiff also
contends a surge protector, pair of tennis shoes, headphones, and a fan were
erroneously classified as contraband and confiscated from him. Plaintiff alleges his
property was lost due to defendant’s negligence as well as a misinterpretation of the
contraband and 2.4 limitation rule. Plaintiff seeks damages in the amount of $331.00,
plus reimbursement of the $25.00 filing fee he submitted with his complaint.
        {¶ 3} 3)   On March 1, 2010, this court issued an entry denying plaintiff’s
motions for default judgment and granting defendant’s motion for extension of time to
submit the investigation report. On March 9, 2010, plaintiff filed a memorandum in
opposition to this court’s entry denying his motion for default judgment. On March 16,
2010, defendant filed a motion for extension of time to submit the investigation report.
        {¶ 4} 4)   On March 19, 2010, defendant submitted the investigation report.
Defendant asserts that plaintiff possessed property in excess of the 2.4 cubic feet in
volume rule. The 2.4 cubic feet standard corresponds to the volume of the foot locker
issued to each inmate and it is the inmate’s responsibility to ensure his property does
not exceed this limitation.    While defendant contends the procedure employed by
defendant’s agents to determine the amount of property permissible pursuant to the 2.4
limitation was appropriate, documentation of this transaction was inadequate.
Therefore, defendant admits liability for the loss of some but not all property claimed by
plaintiff.   Defendant denies ever receiving possession of any tobacco products.
Defendant believes the used CDs should be valued at $70, while the various
commissary items at $150.00. Accordingly, plaintiff should be granted judgment in the
amount of $220.00, plus $25.00 for reimbursement of the filing fee.
        {¶ 5} 5)   On April 5, 2010, plaintiff filed a response to defendant’s investigation
report. Plaintiff reluctantly agrees to drop his claim for the loss of tobacco products
since the Department of Rehabilitation and Correction has instituted a no smoking
policy. Plaintiff seeks reimbursement for one fan in the amount of $22.25.
        {¶ 6} 6)   On April 14, 2010, defendant filed a reply to plaintiff’s response.
Defendant asserts it has no objection to include an additional $22.25 to the damage
amount, which represents the loss of plaintiff’s fan.
                                CONCLUSIONS OF LAW
        {¶ 7} 1)   Negligence on the part of defendant has been shown in respect to
the mutually agreed upon property loss. Baisden v. Southern Ohio Correctional Facility
(1977), 76-0617-AD. Defendant is liable to plaintiff in the amount of $242.25, plus the
$25.00 filing fee. Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




CHRISTOPHER W. HILL

      Plaintiff

      v.

CHILLICOTHE CORR. INST.

      Defendant

      Case No. 2009-07211-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $267.25, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Christopher W. Hill, #A475-281                 Gregory C. Trout, Chief Counsel
15802 St. Rt. 104 N.                           Department of Rehabilitation
P.O. Box 5500                    and Correction
Chillicothe, Ohio 45601          770 West Broad Street
                                 Columbus, Ohio 43222
DRB/laa
Filed 6/28/10
Sent to S.C. reporter 10/22/10